Title: From Alexander Hamilton to the President and Directors of the Bank of the United States, 31 January 1795
From: Hamilton, Alexander
To: President and Directors of the Bank of the United States


Gentlemen
Treasury DepartmentJany. 31st. 1795
Being arrived at the day some time since fixed for my resignation, I cannot forbear, among the last acts of my administration, to repeat to the President and Directors of the Bank of the United States the very deep sense I entertain of that prompt, decided, and uniform, Support which they have given to my Administration, and to the Public service connected with the Department under my direction; The manner as well as the matters of that Support, will always do honor to the moderation, and public Spirit of the Institution, And the time will come, when it will be matter of wonder that there ever was a question about its excellence or essentiallity. There is ho[w]ever one point, which has been frequently matter of informal Communication with members of your Board, which I confess presses itself upon my conviction as so material to the attainment of the full extent of the advantages which the Bank of the United States is calculated to afford, that I cannot forbear in this manner to bring it once more into view. It is the Establishment of an Office of Discount & Deposit in Virginia, at Richmond or Norfolk. There are Some very cogent considerations for it which I will not enumerate. I will content myself with Saying, that it will in my Judgment contribute very materially to that Interest of the Bank as an organ for extending its Circulation and giving it Stability in a very large Scene where it is now in too great a degree transitory and that it will thereby facilitate not a little the collection of the public Revenues; I concieve that the influence of this arrangement will be felt in North Carolina as well as Virginia, and that until it is adopted there is an important Link wanting in the Chain of Bank Circulation.
I am aware that there are impediments to the completion of the measure which ought first to be removed. But I think that it will facilitate their removal and be otherwise productive of good effects if the Directors would come to a resolution to establish the Office (but without designating the particular place in Virginia) on condition that a law be passed to remove the obstacles. The one which regards the rate of Interest appears to me a serious one; The other which regards lands not being liable to execution for debt has less weight in my mind. The operations of the Bank must essentially depend on mercantile credit which has little reference to landed Property.
Give me leave Gentlemen before I conclude to recommend to your confidence and Support my Successor in office. The Person contemplated by the President for that purpose and who I doubt not will be appointed will I am persuaded merit by his conduct the one and the other.
With great respect & true Esteem I have the honor to be   Gentlemen your obt. Sert

Alexander Hamilton Secy Treas
The President & Directorsof the Bank United states

 